Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim s 1 to 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1 to 13 of copending Application No. 16/939566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the copending claims in the specific grain size range.  However, it would have been obvious to one of ordinary skill in  the art to modify the copending claims to the specific grain size of the instant claims as the copending claims are not so limited to exclude the instant range that is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference teaches a quasi-single crystal film, note entire reference.  The film which is a metal comprises a plurality of crystal grains.  There can be a dominate or more than 50 percent of one type of orientation, note cols 2 and 3.  The film when treated or processed with mechanical forces can have different orientations above 50 percent, note examples.  The sole difference between the instant claim and  the prior art is the specific majority orientation, (111) (instant claim 2).  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  majority orientation (111) in the Inoue et al reference in order to start with an orientation that will create different ones when treated, noting the reference does teach that different orientations are known for starting films and that different orientation can be made by changes in the treatment processes.
With regards to claim 4, the material is a single layer, note col. 2.
With regards to claim 6, the metal can contain nickel, note col. 3 and examples.
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the grain type.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  grain type in the Inoue et al reference in order to grow larger grains with similar orientations.
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the grain type.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  grain type in the Inoue et al reference in order to grow larger grains with similar orientations.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the cover layer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  cover layer in the Inoue et al reference in order to protect the crystal grain layers from damage due to handling.
			Examiner’s Remarks

The Okuda, Muroga, Obata, Inoue references are merely cited of interest as showing the sate of the art in crystal films of polycrystals.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714